SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 1, 2007 SOMERSET HILLS BANCORP (Exact name of registrant as specified in its charter) New Jersey 000-50055 22-3768777 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No 155 Morristown Road Bernardsville, New Jersey 07924 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code(908) 221-0100 Item 2.02.Results of Operations and Financial Condition. The information in this section, including the information contained in the press release included as Exhibit 99.1 hereto, is being furnished pursuant to this Item 2.02 and shall not deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section.In addition, this information shall not be deemed to be incorporated by reference into any of the Registrant’s filings with the Securities and Exchange Commission, except as shall be expressly set forth by specific reference in any such filing. On November 1, 2007, the Registrant issued a press release announcing its operating results for the third quarter and the nine months ended September 30, 2007.A copy of the November 1, 2007 press release is included as Exhibit 99.1 hereto. Item 9.01Financial Statements and Exhibits. (c) Exhibits. Exhibit Number Description 99.1 Press Release dated November 1, 2007 regarding the Registrant’s operating results for the third quarter and the nine months ended September 30, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, Somerset Hills Bancorp, has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOMERSET HILLS BANCORP (Registrant) Dated: November 5, 2007 By: /s/Gerard Riker GERARD RIKER Executive Vice President and Chief Financial Officer 3 EXHIBIT INDEX CURRENT REPORT ON FORM 8-K Exhibit Number Description Page 99.1 Press Release dated November 1, 2007 regarding the Registrant’s operating results for the third quarter and the nine months ended September 30, 2007. 5-9 4
